DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 12, and 19-20 have been amended. Claims 4 and 15 have been cancelled. Claims 1-3, 5-14 and 16-20 have been cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2022, 07/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Response to Arguments
Applicant’s arguments, filed 07/18/2022, with respect to rejection of pending claims under 35 U.S.C. 102 have been fully considered and are persuasive.  The rejections of claims 1, 5-8, 10-12 and 16-20 has been withdrawn. 
Applicant’s arguments, filed 07/18/2022, with respect to rejection of pending claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 2-3, 9, 13-14 has been withdrawn.

Allowable subject matter 
Based on the foregoing reasons, Claims 1-3, 5-14 and 16-20 filed 07/18/2022, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method, an apparatus for video processing that determines a first intra mode applied to a video block that includes a matrix vector multiplication operation followed by an upsampling operation to generate prediction samples for the video block.
The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:
wherein the prediction samples are determined according to

    PNG
    media_image1.png
    337
    647
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    56
    598
    media_image2.png
    Greyscale


Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
PFAFF (US 20220058239 A1) teaches an apparatus for predicting a predetermined block of a picture using a plurality of reference samples The apparatus is configured to form a sample value vector out of the plurality of reference samples, derive from the sample value vector a further vector onto which the sample value vector is mapped by a predetermined invertible linear transform, compute a matrix-vector product between the further vector and a predetermined prediction matrix so as to obtain a prediction vector, and predict samples of the predetermined block on the basis of the prediction vector..

LEE (US 20210306654 A1) teaches an image decoding method according to the present invention comprises the steps of: referring to a first flag for indicating whether intra block-based delta pulse code modulation (BDPCM) signaled through a sequence parameter set is permitted, so as to determine whether a second flag for indicating whether the intra BDPCM is applied to a current block is parsed; determining whether the intra BDPCM is applied to the current block on the basis of the second flag; determining an intra BDPCM mode of the current block when it is determined that the intra BDPCM is applied to the current block; and acquiring a residual sample of the current block on the basis of the intra BDPCM mode.

Zhang (US 20200162749 A1)  teaches an image processing method and device include parsing a code stream to obtain a first quantization parameter of a current image area in an original resolution coding scheme, a second quantization parameter of the current image area in a downsampling coding scheme, a coding scheme of a current image block in the current image area, a quantization coefficient of the current image block, and a prediction signal of the current image block, determining a quantization parameter of the current image block according to the coding scheme, and reconstructing the current image block based on the quantization parameter, the quantization coefficient, and the prediction signal to obtain a current reconstructed image block.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486